DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00230-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HANNA CARWASH
SYSTEMS INTERNATIONAL, L.L.C.,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

FIRST NATIONAL BANK 
OF CROCKETT, §
	HOUSTON COUNTY, TEXAS
APPELLEE




PER CURIAM

 The parties hereto have filed a Joint Motion for Dismissal.  That motion has been signed by
the parties' attorneys and represents that the parties' agreement disposes of all issues presented for
appeal.  The parties request that this Court dismiss this cause and that costs be taxed against the party
incurring same.  Because the parties have met the requirements of Tex. R. App. P. 42.1(a)(1), the
motion is granted and the appeal is dismissed.	

Opinion delivered October 24, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.











(DO NOT PUBLISH)